P         :
      .       -




                                The Attorney            (General of Texas
                                                  Deceuber   28. 1984
   d MAllOX
..iorney General


  )r.n cowl Sulldlnq          Nr.   George U. NcNlel                        Opinion   No. JX-276
3.0. Boxens                   State   Auditor
~Ullhl.lx. 1871%2549          P. 0. Box 12067                               RLX: Whether the tuition       charges
  w752501                     Austin,   Texas 78711                         listed    in section    54.051(k)    of
   ex 9lwS74.1#7
‘alecopier 51214750299
                                                                            the    Education     Code   apply    to
                                                                            vocational/technical           course*
                                                                            taken on the baais        of contract
                                                                            hours

                              Dear Xr. Mcliel:

IS24AlbWtS A”.., Suite I(10         You have requested     our opinion   about the proper tuition      to be
il Pana TX. 7990S.2793        charged to students    enrolled   in nursing   programs at junior   colleges.
   i1s3534s4                  Specifically,  you asl: for answer* to the follovfng     questions:

‘1v, irxss. suttr 700                         1. Doe11 the $50 per semester        rate established
   .uston. TX. 77902.311
                       I                   by section   54.051(k)   of the Education      Code apply
  .Y223sSS9                                to students     enrolled   in an associate        nursing
                                           degree prollram at a junior    college?     If ao. is the
                                           $50 rate 41 minimum, or must the junior            college
   9 Srosdway. Suite 312
i.lbbock. TX. 79401.3479                   charge exactly   $50 per semester?
8oY747.523a
                                               2. Doe!3 the $50 per semester      rste established
                                           by section    54.051(k)   of the Education     Code apply
a29 N. Tenth. Suite S
McAllm. 7x. 78501.105
                                           to studen!:s     enrolled    in a licensed     vocational
“2lSS2-4Y7                                 nursing   degree program at a junior        college?      If
                                           so, is the $50 rate a minimum. or must the junior
                                           college   cbwge exactly     $50 per semester?
2m Main Plaza. Suite 400
“\n Antonio. 7X. 782052797
                                               3. Does the    fact     that     nursing    courses  are
  1212254191
                                           taught on a. quarter    basis     rather    than a semester
                                           length  bap:Ls have     any impact        on   the required
 a.1Equal OpportunityI                     tuftion  w:es   addressed        in questions       1 and 2
  IflrmstlvaAction Employer                above?

                                    We will turn our attention     first    to your questions       1 and 2, which
                               may be answered together.      Section      54.051(k) of the        Texas Education
                               Code reads as follows:
Mr. George U. HcNial - Page 2            (.M-276)




             Tuition    for students   registered          in a school    of
             nursing    ae a nursing  atudent     is      S50 per smarter
             and per    12-ueek surm~~r seasion.

Attorney   General Opinion M-940 (1971) defined            “school   of nursing”       ss
any course of study in nursing        ,receiving    accreditation     from the Bosrd
of Nurse Examiners      or the :3oard of Vocational                Nurse Examiners.
Therefore.   if an associate     nursing      degree program; or a vocational
nursing degree program. at a jcoior         college    has received     lccredltatfon
from the appropriate    board, the program is s “school of nursing”                   for
the purposes of section    54.051tIk)    of the Education Code.

      Chapter 54 of the Education Code, o f which section                  54.051(k)      Is a
part,   provides    for tuition     and fees at state        Institutions         of higher
education.      The chapter,    hwevec,    applies    to junior      colleges      “only to
the extent      provided   by Sectl,n      130.003(b)     , . .” of the Education
Code.      Educ . Code 554.002.         Section     130.003(b)      lists      eligibility
requirements     for state    supplemental     funding of public         junior     colleges
and reads in part as follws:

                 (b) To be ellgi~le   for and to receive   a pro-
             portionate   share of the appropriation.    a public
             junior college   must:

                  . . . .

                  (4)    collect,   from each full-time       snd part-time
              student    enrolled,    mz&riculation      and other session
              fees in the amounts required            snd provided   by law
              for other stste-supported          institutions     of higher
              education.      . . .

 This     office    has  interpreted      section    130.003(b)         as making “those
 portions        of  Chapter    54 pertaining        to    tuition       . . . for    other
 institutions        of  higher    edul:ation     [applicable]         to public    junior
 colleges ,” regardless       of whether a particular           junior     college program
 ts academic or vocational.          Attorney Cenersl Opinion M-1129 (1972).

       The important    distinction for tuition     purposes  is not whether s
 course is academic or vocatiollal.    but vhether     the course is taken for
 college  credit.    As stated in en earlier    opinion from this office:

              We conclude     . . ,     that    any     course,     whether
              academic or vocational.        offered     for credit    in s
              public   junior   coXl~:~e wishing      to participate       in
              state  funding most be offered         on a tuition    basis.
              By necessary    implication.     no tuition      is required
              for non-credit    courises.
Mr. George U. HcNiel - Page 3           m[.lH-276)




?or this reason, a strict         lcatiemic-vocational          dichotomy   is   especially
inadequate vhen usmining         nursing   prograu.

       We therefore   conclude,     PII response    to your first        two questiona,
that the SSO tuition     charge iri section      54.051(k)     of the Mucatlon       Code
spplies   both to properly     accrltdited    associate     nursing    degree programs
and to properly     accredited    vocrtional     nursing degree programs offered
for credit    st public junior      colleges   vhich receive       state    supplemental
funding.     The $50 tuition       charge is not a minimum; it ie e fixed
charge which must be sssessad         try a junior    college.

        In your third      question,   you ask whether       the   fact    that some
nursing    courses   are taught 011 a quarter basis        has any impact on the
tuition    rate required     by sec:tion    54.051(k).     You have not supplied
information      regarding      a p,%:cticular    program,     and    vithout   such
Information    we cannot adequstc!:ly address this issue.



                 The S50 tuition       charge in section        54.051(k)     of
             the Education Code spplies           to properly      sccredited
             associate      nursing   dagree programs a* well as to
             properly      accredited      vocational       nursing     degree
             programs,     if they ace offered        for credit at public
             junior    colleges     which receive       state   supplemental
             funding.     The $50 tA~Ltion charge is a fixed charge
             rather than a minimum.




                                                     JIU         MATTOX
                                                     Attorney     General of Texas

 TOMGREEN
 First Assistant     Attorney    General

 DAVID R. RICHARDS
 Executive Assistant Attorney          General

 RICK GILPIN
 Cbsirman,    Opinion   Committee

 Prepared    by Rick Gilpin
 Assistsnt    Attorney Ganeral




                                            D. 1227
Hr. George Ii. McNiel - Pale 4   (3~476)




APPROVED:
OPINIONCOk@IITTEE

Rick  Gilpin,   Chairman
Jon Bible
Colin Carl
Susan Carrieon
Jfm Wellinger
Jennifer    Riggs
Nancy Sutton